Citation Nr: 1112567	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant; E. B., Appellant's mother


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston Salem, North Carolina, denying the Veteran's claim of entitlement to TDIU benefits. 

A hearing was held before the undersigned Veterans Law Judge in Washington, D.C., in February 2011.  A transcript of that hearing has been associated with the claims file.

Claims of entitlement to service connection for a right leg disability (secondary to heart condition), psychiatric condition (to include depression), and flat feet have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appeal.

The Veteran seeks entitlement to TDIU based on his service connected disabilities. VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The evidence demonstrates that the Veteran is service connected for myocardial infarction status post coronary artery bypass grafting with scarring associated with hypertension, rated at 60 percent disability, and hypertension, rated at 40 percent disability.  The combined disability rating is 80 percent.  Since the Veteran's combined disability rating is 80 percent, and since his myocardial infarction is rated as 60 percent disabling, he meets the threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

While the evidence demonstrates that the Veteran meets the minimum threshold requirements, it is unclear from the evidence of record if the Veteran is unable to secure or maintain a gainful occupation as a result of these service-connected disabilities.  

The Veteran and his mother testified at the February 2011 Board hearing that he was unemployed and that his service connected disabilities prevent him from securing gainful employment, including sedentary work.  The Veteran has a master's degree in chemistry and has held several jobs.  The Veteran stated that many of his jobs, which include production chemist, quality assurance representative, and regulatory areas, are not always sedentary.  He was last employed in 2005.

The Veteran underwent a VA hypertension examination in November 2007.  There were no findings or opinion on the Veteran's employability.  See VA examination, dated November 2007.

In January 2008, the Veteran was afforded a VA heart examination where the VA examiner reported while physical employability was limited, there were no limits on sedentary employability.  See VA examination, dated January 2008. 

The Veteran submitted private treatment records from Dr. C. Welch, his private physician, who stated in an August 2008 letter that the Veteran's heart disorder causes "difficulty going up and down stairs.  He gets tired or short of breath if he walks across the parking lot or in a supermarket."  The private physician stated that he disagreed with the Veteran's denial for total disability but "in order to really confirm that, this [Veteran] needs a complete cardiac workup including echocardiogram with ejection fraction and possibly other studies.  Unfortunately, he cannot work, therefore, he has no income and does not have the money necessary to have these tests done privately." 

Therefore, while there is some evidence suggesting that the Veteran may be unemployable as a result of his service connected disabilities alone, this conclusion may be contradicted by other evidence of record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Court has held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Accordingly, the Veteran must be afforded a new VA examination whether he is unemployable due to his service connected disabilities.

The Board also notes that the record suggests that there might be outstanding medical records: the most recent medical treatment record is dated January 2010. Therefore, all outstanding, private and VA treatment records should be requested and obtained if available.  The case is accordingly remanded to the RO so that the Veteran may be afforded a VA examination and so that the RO may obtain the Veteran's VA and private treatment records, if any, that were not previously considered.

Accordingly, the case is REMANDED to the AMC for the following action:

1. The AMC should obtain all outstanding VA and private medical treatment records and should ask the Veteran about the existence of any outstanding private treatment records. All efforts to obtain these records must be documented to inclusion in the claims folder.

2. Once all outstanding records are obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with the appropriate specialist(s) to determine whether the Veteran is unemployable due to his service-connected disabilities.  The VA examiner should thoroughly review the Veteran's claims file should be noted in the examination report.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The examiner is asked to review Dr. C. Welch's August 2008 letter, the November 2007 and January 2008 VA examination, and all private treatment records. 

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  A complete rationale for any opinion expressed must be included in the examination reports.

3. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


